Exhibit 10.1

 

2012 Short-Term Incentive Plan    LOGO [g328468grex001.jpg]  

 

Purpose

   As a means of rewarding employees for their contribution toward the success
of the Company, a 2012 Short-Term Incentive Plan (STIP) has been instituted. The
STIP is designed to link a portion of employees’ total compensation to the
attainment of specific, measurable, and bottom-line oriented key company
performance indicators. Eligibility    The Plan applies to all non-unionized,
regular, salaried, employees of the Company. Eligibility for or receipt of
incentive pay should not be considered as automatic, retroactive or precedent
based. Performance Period    The STIP relates to the achievement of performance
goals over the period from January 1, 2012 to December 31, 2012. Plan Design   
The STIP is designed to reflect the different employee accountabilities and
diversity of positions. In order to tie incentive payouts to employee
performance and the achievement of key performance indicators, the STIP’s design
is adapted to all groups of employees: Operations, Sales and Corporate.    The
amount of award a participant is eligible to receive is expressed as a certain
percentage of the employee’s base salary as determined by his grade level. Base
salary is the rate in effect at December 31, 2012. The Company determines the
threshold, target and maximum incentive payouts to participants, which payout
levels vary per grade level. Supervisors are responsible to inform their
employees of their respective threshold, target and maximum incentive award
payouts. Discretionary Plan and Plan Administration   

•      Incentive payouts are within the complete and sole discretion of the
Company.

 

•      The Company will approve actual achievement of performance measures and
individual awards based on actual achievement before awards are granted and
paid, subject to the overall maximum incentive payout described below under
“Maximum and Minimum Payout.”

  

•      The Company has the right to adjust any or all awards; this includes the
right to eliminate any or all awards for any year despite achievement of
performance measures, even if such decision is made after the end of the
performance period.

  

•      The Company may modify, suspend, amend or terminate the STIP at any time.

  

•      With respect to any employee, the Company reserves the right to reduce or
even cancel incentive awards in the event an employee has demonstrated a lower
level of performance than expected, whether or not the Company or group
performance levels have been met.

  

•      Each business unit needs to complete a performance review assessment for
each employee to justify an award under the STIP.

  

•      Adjustments may be made to the financial metrics for closure costs,
impairment charges and other related charges, severance costs, net loss or gain
on the disposition of assets, and similar items.

  

•      Adjustments may be made to the cost metrics for specific reasons such as
market downtime, major variation in grade mix, major changes in input price,
restructuring or reorganization costs, and similar items.

  

•      Any adjustment to the performance metrics has to be formally approved
before implementation.

 

•      Awards under the STIP are anticipated to be paid in a lump sum no later
than March 15, 2013.

 

This plan text replaces and supercedes any and all prior versions and summary
fact sheet. April 10, 2012

     1   



--------------------------------------------------------------------------------

2012 Short-Term Incentive Plan    LOGO [g328468grex001.jpg]  

 

Performance Metrics    Performance Metrics – Weighting          Performance
Metrics         

                       Criteria   

Threshold

  

Target

   Maximum    Income from operations (RFP)   

80% of Budget

  

Budget

  

120% of Budget

   Manufacturing costs1   

2% > Budget

  

Budget

   2% <  Budget    SG&A cost2   

2% > Budget

  

Budget

  

2% < Budget

   Profit per metric ton 3   

80% of Budget

  

Budget

   120% of  Budget    Safety –OSHA rate4   

1.4 points

  

1.2 points

   £ 1 point    Safety – Severity5   

36

  

32

   £ 28   

1    Targets based on cost of goods sold are set for the Recycling division.

     

2    Excluding equity compensation costs.

     

3    Sales targets shown are for combined paper and pulp sales. Specific targets
are set for paper, pulp and wood products sales.

     

4    The calculation methodology for the mills/divisions varies from the
calculation methodology for corporate.

     

5    Targets based on vehicle incident rate are set for the Recycling division.

  

   % of STIP   

                   Weighting   

Pulp/paper

mills

  

Wood

products

division

  

Sales

  

Corporate

functions

   Income from operations
(RFP)   

40%

  

40%

  

50%

   50%    Manufacturing costs
(mill)   

40%

  

40%

             SG&A cost or profit/
metric ton             

30%

   30%    Safety – OSHA (mill/
division) (RFP)   

15%

  

15%

  

15% (RFP)

   15% (RFP)    Safety – Severity


(mill/division) (RFP)

  

5%

  

5%

  

5% (RFP)

   5% (RFP)

 

This plan text replaces and supercedes any and all prior versions and summary
fact sheet. April 10, 2012

     2   



--------------------------------------------------------------------------------

2012 Short-Term Incentive Plan    LOGO [g328468grex001.jpg]  

 

Maximum and Minimum Payout   

The overall maximum incentive payout under the STIP cannot exceed 7% of the free
cash flow (FCF) generated by the Company in 2012 (maximum available envelope).
If the total payout determined based on actual achievement of performance
metrics exceeds the maximum available envelope, all incentive awards are reduced
on a prorata basis. If the total payout determined based on actual achievement
of performance metrics is lower than the maximum available envelope, the excess
envelope is not distributed to participants.

 

There is no minimum payout under the STIP.

Cash Flow Measure   

For purpose of the STIP, free cash flow is defined as net cash provided by
operating activities, less maintenance capital expenditures, adjusted for:

 

•    Cash reorganization and restructuring costs

•    Accelerated and additional voluntary pension contributions towards past
service

•    Other special items

Administrative Guidelines   

New Hires

 

An employee hired into a regular position on or before September 30, 2012 is
eligible to participate on a prorated basis, effective upon his date of hire. An
employee hired into a regular position on or after October 1, 2012 is not
eligible for participation in the STIP.

   Promotion or Status Changes   

•      If an employee is promoted or demoted to a position covered by a
different incentive payout level, any incentive payout calculation will be
prorated for time spent in respective positions. In either case, the base salary
rate used to determine the prorated incentive payout will be the base salary
rate in effect at December 31, 2012.

  

•      If an employee is transferred internally, any incentive payout
calculation will be prorated for time spent in respective locations or groups.
The base salary rate used to determine the prorated incentive payout will be the
base salary rate in effect at December 31, 2012.

  

•      If an employee’s status changes from temporary salaried, unionized
salaried or hourly to regular non-unionized salaried during the performance
period, the employee will be eligible to participate for time spent as a regular
non-unionized salaried employee, and any incentive payout calculation will be
prorated for time spent as a regular non-unionized salaried employee. The base
salary rate used to determine the prorated incentive payout will be the base
salary rate in effect at December 31, 2012.

   Termination   

•      An employee who retires or who dies during the performance period will be
entitled to receive a prorated incentive payout, based on actual achievement for
time as an active eligible employee, if and when the Board approves the
incentive payouts and does not otherwise cancel payment. For the purpose of this
plan, an employee is deemed to retire if he is age 55 or above on his last day
of active work.

  

•      An employee who is involuntarily terminated and whose last day of active
work is on or before June 30, 2012 will not be entitled to receive an incentive
payout.

  

•      An employee who is involuntarily terminated and whose last day of active
work is on or after July 1, 2012 will be entitled to receive a prorata amount of
an incentive payout, based on actual achievement for time as an active eligible
employee, if and when the Board approves the incentive payouts and does not
otherwise cancel payment.

  

•      An employee who voluntarily resigns from the Company before payment is
made will not be eligible to receive an award.

 

This plan text replaces and supercedes any and all prior versions and summary
fact sheet. April 10, 2012

     3   



--------------------------------------------------------------------------------

2012 Short-Term Incentive Plan    LOGO [g328468grex001.jpg]  

 

  

•      An employee who is terminated for cause, as determined by the Company or
his specific employer, in their discretion, whether during the performance
period or after the performance period and before actual payouts, will not
receive an award.

Administrative Guidelines    Other leaves   

•      Maternity/parental/adoption leave: The length of the leave is not
included in the calculation of any incentive payout.

  

•      Leave without pay: The length of the leave is not included in the
calculation of any incentive payout.

  

•      Short-term absence due to illness: The length of the absence is included
in the calculation of the incentive payout if it is a bona fide absence pursuant
to the disability medical leave procedure.

  

•      Long-term absence due to illness (time on long-term disability): The
length of the absence is not included in the calculation of the incentive
payout.

  

 

   

Approved by:

 

/s/ Richard Garneau                                             

 

Richard Garneau

President and Chief Executive Officer

 

This plan text replaces and supercedes any and all prior versions and summary
fact sheet. April 10, 2012

     4   